Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2014-H-2114)
Complainant,

v.

Rite Aid of Maryland, Inc.
d/b/a Rite Aid 4983,

Respondent.
Docket No. C-15-587
Decision No. CR3636

Date: February 9, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative

complaint on Respon
Baltimore Avenue, Ri

lent, Rite Aid of Maryland, Inc. d/b/a Rite Aid 4983, at 6130
verdale, Maryland 20737, and by filing a copy of the complaint

with the Food and Drug Administration’s (FDA) Division of Dockets Management. The

complaint alleges that

Rite Aid 4983 impermissibly sold cigarettes to minors, thereby

violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and

its implementing regu

ations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140

(2013).CTP seeks to impose a $250 civil money penalty against Rite Aid 4983.

As provided for in 21
complaint on Respon
accompanying cover |

C.F.R. §§ 17.5 and 17.7, on December 9, 2014, CTP served the
lent Rite Aid 4983 by United Parcel Service. In the complaint and
etter, CTP explained that, within 30 days, Respondent should pay

the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Rite Aid 4983 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e On January 17, 2014, at 10:39 a.m., at Respondent’s business establishment, 6130
Baltimore Avenue, Riverdale, Maryland 20737, an FDA-commissioned inspector
observed that a person younger than 18 years of age was able to purchase a
package of Newport Menthol Gold Box cigarettes;

e Ina warning letter dated April 10, 2014, CTP informed Respondent of the
inspector’s January 17, 2014 observation, and that such action violates federal law,
21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure to
correct the violation could result in a civil money penalty or other regulatory
action;

e At approximately 1:15 p.m. on June 17, 2014, at Respondent’s business
establishment, 6130 Baltimore Avenue, Riverdale, Maryland 20737,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box cigarettes.

These facts establish Respondent Rite Aid 4983’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of cigarettes to any person younger than 18 years of age.
21 C.F.R. § 1140.14(a).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Rite Aid of Maryland, Inc. d/b/a Rite Aid 4983. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

